Citation Nr: 1535941	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  12-11 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a left ankle fracture.

2.  Entitlement to service connection for a back disorder as secondary to service-connected residuals of a left ankle fracture.

3.  Entitlement to service connection for a right knee disorder as secondary to service-connected residuals of a left ankle fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In September 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record on appeal.  

In October 2014, the Board remanded the case for further development and it now returns for final appellate review.  In this regard, in a communication received on March 3, 2015, the Veteran submitted a statement indicating he would be submitting additional medical evidence to support his appeal and requested that a decision on his appeal not be made at such time.  In a subsequent March 28, 2015 letter, the Board advised the Veteran that his case had been returned to the Board for a decision and he had 90 days from the date of the letter or until the Board issues a decision, whichever comes first, to submit additional argument or evidence.  It has been more than 90 days since the March 28, 2015 letter and the Veteran has not provided additional evidence or requested an extension of time to do so.  Therefore, the Board may proceed with a decision at this time without prejudice to the Veteran.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.



FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's residuals of a left ankle fracture are manifested by pain, stiffness, soreness, popping, cracking, giving way, weakness with reduced muscle strength, decreased speed of joint motion, deformity, crepitus, and tenderness, with painful, marked limitation of motion, without evidence of ankylosis of the ankle, or subastragalar or tarsal joint, or malunion of os calcis or astragalus, or astragalectomy, or scars that are symptomatic or have a total area equal to or greater than 39 square centimeters.

2.  A back disorder is not caused or aggravated by the Veteran's service-connected residuals of a left ankle fracture.

3.  A right knee disorder is not caused or aggravated by the Veteran's service-connected residuals of a left ankle fracture.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for residuals of a left ankle fracture have not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

2.  The criteria for service connection for a back disorder as secondary to service-connected residuals of a left ankle fracture have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 

3.  The criteria for service connection for a right knee disorder as secondary to service-connected residuals of a left ankle fracture have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2011 letter, sent prior to the initial unfavorable decision issued in April 2011, and a November 2014 letter advised the Veteran of the evidence and information necessary to substantiate his service connection and increased rating claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the November 2014 letter was issued after the initial April 2011 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the November 2014 letter was issued, the Veteran's claims were readjudicated in the February 2015 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) as well as all identified and available post-service treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded VA examinations in March 2011 and December 2014 in conjunction with his claim for an increased rating for his left ankle disability.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected left ankle disability as they include an interview with the Veteran, a review of the record, and a full physical examination with diagnostic testing, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The Veteran was also afforded a VA examinations in January 2007, January 2013, and December 2014 with respect to the service connection issues decided herein.  While the January 2007 and January 2013 VA examinations were not based on a complete and/or accurate factual premise and did not offer a rationale for the opinion proffered, respectively, they are not adequate to adjudicate the Veteran's claim.  However, the Board finds that the December 2014 VA examination and accompanying opinion is adequate to decide the issues as it is predicated on an interview with the Veteran; a review of the record, to include the nature of his service-connected left ankle disability; and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the service connection issues decided herein has been met.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in September 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2013hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected left ankle disability was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employment.  Furthermore, with regard to the service connection issues, information was solicited regarding the Veteran's contention that his service-connected left ankle disability caused or aggravated his back and right knee disorders.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding treatment records available pertaining to the Veteran's physical therapy for his left ankle disability, the Board remanded the case in October 2014 in order to obtain such records.  Moreover, the Board provided an opportunity for the Veteran to identify any additional records and obtained additional VA treatment records.  Additionally, while on remand, the Veteran was afforded VA examinations in December 2014 so as to determine the nature and severity of his left ankle disability as well as the etiology of his back and right knee disorders.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Finally, the Board notes that the AOJ substantially complied with the October 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in October 2014 directed the AOJ to provide the Veteran with a VCAA notice letter advising him of the information and evidence necessary to substantiate a secondary service connection claim, and requesting that he identify any outstanding private treatment records pertaining to his left ankle disability and provide any necessary authorization forms for such records, to specifically include physical therapy records from 2011 and 2012.  The Board also directed that the AOJ obtained updated VA treatment records and afford the Veteran a VA examination so as to determine the nature and etiology of his back and right knee disorders.  As previously discussed, the Veteran was provided with additional VCAA notice in November 2014.  Furthermore, in November 2014, AOJ personnel contacted the Veteran regarding any outstanding private treatment records; however, he indicated that all of his treatment had been with VA and there were no private treatment records to submit.  Additionally, VA treatment records dated through January 2015 were obtained and the Veteran was afforded the requested examinations in December 2014.  Accordingly, the Board finds that there has been substantial compliance with the October 2014 Board remand directives such that no further action is necessary in this regard.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Increased Rating Claim

By way of history, the RO granted service connection for residuals of a left ankle fracture in a March 1972 rating decision and assigned an initial 10 percent rating pursuant to Diagnostic Code (DC) 5271, effective December 15, 1971.  The Veteran appealed with respect to the propriety of the initially assigned rating and, in a June 1973 decision, the Board awarded an initial 20 percent rating under DC 5271, effective December 15, 1971.  The Veteran's 20 percent rating has been in effect since such time and, in January 2011, received his current claim for an increased rating.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

However, consideration of 38 C.F.R. § 4.40 and § 4.45, and the accompanying case law, are not for application when a Veteran's disability is already rated at the maximum rating for limitation of motion.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Normal ankle dorsiflexion is from 0 to 20 degrees and normal plantar flexion is from 0 to 45 degrees. 38 C.F.R. § 4.71a . Plate II. 

DC 5270 pertains to ankylosis of the ankle and provides for a 20 percent rating where there is ankylosis of the ankle in plantar flexion, less than 30 degrees. A 30 percent rating is warranted where there is ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between zero degrees and 10 degrees. A 40 percent rating is warranted where there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.

Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position). 

DC 5271 pertains to limited motion of the ankle, and provides for a 10 percent rating where there is moderate limitation of ankle motion and a 20 percent rating where there is marked limitation of ankle motion.

 DC 5272 pertains to ankylosis of the subastragalar or tarsal joint, and provides for a 10 percent rating where such is in good weight-bearing position and a 20 percent rating where such is in poor weight-bearing position.

 DC 5273 pertains to malunion of the os calcis or astragalus, and provides for a 10 percent rating where there is moderate deformity and a 20 percent rating where there is marked deformity.

 DC 5274 provides for a 20 percent rating for an astragalecotmy.

In April 2010, the Veteran reported that his ankles hurt and the impression included joint pain.  A January 2011 VA treatment record notes that the Veteran reported that his left ankle was stiffer and he had more pain.  On physical examination, the left ankle had fair range of motion and there was no swelling.

In February 2011, a physical medicine rehabilation note indicates a chief complaint of left ankle pain.  The Veteran reported bracing, high top boots, and ibuprofen improved symptoms minimally.  On physical examination, the left ankle exhibited reduced range of motion with inversion and dorsiflexion, with minimal pain.  The left ankle was clinically stable; there were no areas of tenderness to palpation.  Muscle strength was normal.

On March 2011 VA examination, the Veteran reported almost constant soreness and pain, which was aggravated by certain activities.  He also had severe sharp shooting pain in the ankle several times a week.  He felt he had increasing stiffness and worsening range of motion in the left ankle.  He had to sleep with the foot over side of the bed for comfort.  He walked with a cane most of the time and used either an ankle brace or a stiff high top boot.  He worked as a farmer but had increasing difficulty keeping up with the chores.  Treatment included medication (NSAIDS) and physical therapy.  Response to treatment had been fair.  The Veteran reported giving way, pain, stiffness, weakness, decreased speed of joint motion, and tenderness, but denied deformity, instability, incoordination, episodes of dislocation, subluxation, or locking, effusions, or flare-ups.  It was noted that the Veteran was able to stand for 15-30 minutes and could walk less than a quarter of a mile.  He always used a cane and brace, although, in place of a brace, he may wear a rigid high top boot.

On physical examination, the Veteran had an antalgic gait, crepitus, pain at rest, weakness, abnormal motion, and guarding of motion.  There was no ankle instability or tendon abnormality.  There was a 5 degree varus angulation of the os calcis.  Dorsiflexion was to 0 degrees and plantar flexion was to 10 degrees.  There was objective evidence of pain with active motion.  There was no additional limitation after 3 repetitions of range of motion testing.  There was no joint ankylosis.  X-rays revealed mild degenerative changes.

The examiner noted that the Veteran was self-employed as a farmer for the prior 10 to 20 years and had lost 16 weeks from work in the last year due to his left ankle condition in that he was unable to perform required duties and had hired someone else to do it.  It was observed that the Veteran's residuals from his left ankle fracture included chronic pain, limited range of motion, flexor and extensor weakness, and degenerative joint disease.  The examiner noted that such had significant effects on the Veteran's occupation activities, to include decreased mobility, problems with lifting and carrying, lack of stamina, decreased strength, and pain.  

An October 2011 VA treatment record reflects complaints of chronic left ankle pain, which was worse in the morning and after extended activity.  There was no swelling or other changes.  An August 2012 record indicates that the Veteran had ankle pain that was unchanged.

On December 2014 VA examination, the Veteran reported a 1 to 8 out of 10 pain level in the left ankle, which felt like an "ice pick at times."  He wore tightly laced-up boots and an ankle brace.  His pain was worse in the morning as it took time to warm up.  The Veteran reported pain in late afternoon and evening as well.  Doing nothing and not moving the ankle made it feel better.  The Veteran did not report that flare-ups impacted the function of the ankle.  

On physical examination, dorsiflexion was to 20 degrees and plantar flexion was to 35 degrees.  Pain was noted on examination and caused functional loss.  There was no evidence of pain with weight bearing.  The Veteran had pain to palpation at talar-calcaneal joint line.  The Veteran was able to perform 3 repetitions without additional loss of range of motion; however, additional functional loss was caused by pain and weakness.  The examiner was unable to opine without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  The examiner reasoned that the Veteran would have additional limitation during joint flare ups manifested primarily by pain and difficulty continuing joint movement.  Additional loss of range of motion could not be ascertained since the primary disability is related to pain and loss of repetitive use rather than loss of range of motion.  It was noted that the Veteran also had deformity, disturbance of locomotion, and interference with standing.  In this regard, the examiner noted that deformity/poor motion was palpable as hardware was present from surgery, which led to mild interference with standing/locomotion.

Muscle strength testing revealed plantar flexion and dorsiflexion to be 4/5, or reduced, which was noted to be related to the Veteran's left ankle disability.  The Veteran did not have muscle atrophy or ankylosis.  Joint instability or dislocation was suspected.  The Veteran did not have shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or a talectomy (astragalectomy).  It was noted that the Veteran's in-service surgery resulted in pain and decreased range of motion.  There was a scar measuring 7 centimeters (cm) length  by .1 cm width, but such was not painful, unstable, or had a total area equal to or greater than 39 square centimeters.  The Veteran used a brace for support.  An x-ray showed severe degenerative arthritis with periarticular cystic change of the ankle joint with progression since the study of March 2011.  The Veteran had crepitus.  There was no tibial or fibular impairment.  The examiner determined that such disability had a functional impact  in that such would prevent the Veteran from standing greater than 30 minute son concrete or transversing more than 200 yards of uneven ground due to the decreased range of motion and pain.

A December 2014 VA treatment record notes that the Veteran reported chronic left ankle pain, soreness, popping, and cracking.  On physical examination, the Veteran was ambulatory and his gait was steady.

The Board initially notes that the Veteran is currently in receipt of the maximum schedular rating for his left ankle disability under DC 5271. Specifically, such provides for a maximum 20 percent rating for marked limitation of ankle motion. Therefore, while the Veteran has competently reported pain, stiffness, soreness, popping, cracking, giving way, weakness with reduced muscle strength as demonstrated at the December 2014 VA examination, decreased speed of joint motion, crepitus, and tenderness, such may not serve as a basis for an increased rating under DC 5271. Specifically, as the Veteran's disability is already rated at the maximum rating for limitation of motion, the Board need not consider the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the accompanying case law. Johnston, 10 Vet. App. 80.  

Furthermore, based on the foregoing, the Board finds that there is no medical or lay evidence of ankylosis of the ankle, or subastragalar or tarsal joint, or malunion of os calcis or astragalus, or astragalectomy so as to warrant a higher or separate rating under the other DCs referable to the evaluation of the ankle disabilities.  In this regard, the evidence clearly demonstrates that the Veteran is capable of left ankle motion, albeit limited.  Furthermore, the December 2014 VA examiner determined that the Veteran did not have shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or a talectomy (astragalectomy).  In this regard, the Board is cognizant that, at the March 2011 VA examination, it was noted that the Veteran had a 5 degree varus angulation of the os calcis and, in December 2014, it was again noted that there was a deformity associated with the ankle.  However, the December 2014 VA examiner specifically determined that the Veteran did not have malunion of calcaneus (os calcis).  Therefore, higher or separate ratings are not warranted under DCs 5270, 5272, 5273, or 5274.

The Board further determines there are no additional symptoms associated with the Veteran's left ankle disability, to include impairment of the tibia and fibula or scarring, that would warrant consideration of alternative DCs.  In this regard, a December 2014 X-ray showed tibial or fibular impairment.  Furthermore, such examination revealed a scar measuring 7 centimeters (cm) length  by .1 cm width, but such was not painful, unstable, or had a total area equal to or greater than 39 square centimeters.    

In reaching the above conclusions, the Board has not overlooked the Veteran's statements and testimony and with regard to the severity of his service-connected ankle disability. In this regard, the Veteran is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing pain and weakness, or witnessing difficulty with movement.  Lay evidence was provided by the Veteran during the September 2013 Board hearing and during the course of his VA examinations. The Veteran is competent to report his current symptomatology as it pertains to his left ankle, and the Board finds that the testimony and statements by the Veteran are credible.  However, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise to diagnose or observe, which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected left ankle disability; however, the Board finds that his symptomatology for such disability has been stable throughout the appeal period. Therefore, assigning staged ratings for his left ankle disability is not warranted.

The Board has also contemplated whether the Veteran's left ankle disability should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the symptomatology associated with the Veteran's service-connected left ankle disability are fully addressed by the rating criteria under which such disability is rated.  Specifically, the Board finds that the Veteran's 20 percent rating under Diagnostic Code 5271 fully contemplates his left ankle symptomatology, to include functional limitations caused by pain, stiffness, soreness, popping, cracking, giving way, weakness with reduced muscle strength, decreased speed of joint motion, deformity, crepitus, and tenderness, with painful, marked limitation of motion.  Furthermore, while the Veteran has limitations on his physical activities, to include restrictions on his ability to stand, walk, lifting, and carrying, the Board notes that such limitations are likely to occur when one has painful, limited motion of the ankle, for which the 20 percent rating is assigned.  

Moreover, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's left ankle disability. Specifically, such requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45. 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy. Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing. Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there is no additional disability that has not been attributed to a specific disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

Therefore, the Board finds that there are no additional symptoms manifested as a result of the Veteran's left ankle disability which would warrant an extra-schedular rating.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the Veteran has not asserted, nor has the evidence shown, that his service-connected left ankle disability rendered him unemployable.  In this regard, the March 2011 VA examiner noted that the Veteran was self-employed as a farmer for the prior 10 to 20 years and had lost 16 weeks from work in the last year due to his left ankle condition in that he was unable to perform required duties and had hired someone else to do it.  The December 2014 VA examiner also determined that such disability had a functional impact in that such would prevent the Veteran from standing greater than 30 minute son concrete or transversing more than 200 yards of uneven ground due to the decreased range of motion and pain.  However, while the Veteran's left ankle disability impacts his occupation, the evidence does not show that it renders him unemployable.  Moreover, the 20 percent rating compensates the Veteran's impairment of earning capacity resulting from his left ankle disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Consequently, the Board finds that a TDIU has not been raised by the Veteran or the record and, as such, need not be addressed further herein.

Therefore, the Board finds that the preponderance of the evidence is against the grant of a disability rating in excess of 20 percent for residuals of a left ankle fracture.  As such, the benefit of the doubt doctrine is not applicable and the Veteran's claim for an increased rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes at the outset that the Veteran does not allege, nor does the record reflect, that he first manifested back and right knee disorders during service, or within one year of his discharge from service, or that such are otherwise related to service on a direct basis.  In this regard, his service treatment records are silent for any complaints, treatment, or diagnoses referable to back and right knee disorders.  Moreover, the September 1966 separation examination report notes that clinical evaluation of the spine was normal, and the only notation regarding the lower extremities pertained to the ankle.  Rather, the Veteran has claimed that his back and right knee disorders are secondary to service-connected residuals of a left ankle fracture.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

A. Back Disorder

At his September 2013 Board hearing and in documents of record, the Veteran claims that his left ankle disability has resulted in altered gait that puts undue stress on his low back.  Therefore, he alleges that such service-connected disability has caused or aggravated his back disorder and, consequently, service connection for a back disorder is warranted.

As an initial matter, the Board observes that the Veteran is currently service connection for residuals of a left ankle fracture, evaluated as 20 percent disabling.  Furthermore, the record reflects a current diagnosis of a back disorder, to include degenerative disc disease.  Consequently, the only remaining inquiry is whether the Veteran's service-connected left ankle disability caused or aggravated his back disorder.

On January 2007 VA examination, the Veteran reported a gradual onset of pain in the lumbar area.  He denied a specific injury.  He thought it may be due to his left ankle condition.  On physical examination, range of motion of the back was normal.  An x-ray revealed marginal spurring without endplate sclerosis or disc space narrowing consistent with either early degenerative disc disease or diffuse idiopathic skeletal hyperostosis; compression fracture of unknown age.  The examiner opined that the lumbar spine condition was not due to the left ankle injury because the Veteran had little to no antalgia of the left ankle and there was no apparent alteration of body mechanics of the lumbar area.  The examiner found that the lumbar spine condition is likely a result of the aging process.

An October 2011 VA primary care note indicated that the Veteran was having low back pain "which is probably degenerative and quite possibly secondary to chronic pain/gait change from left ankle injury."

On a January 2013 VA examination, the Veteran reported pain for about 3 or 4 years in the low right back.  The pain was intermittent but daily and associated with prolonged standing and lifting.  Physical examination revealed reduced range of motion.  Following repetitive use, functional impairment and/or additional limitation of range of motion of the back was evidenced by less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interfering with sitting, standing and/or weight bearing.  An x-ray showed wedge deformity of L1.  The examiner noted that it was unclear if from fracture or other event, but stated that, in any event, it appeared unrelated to the ankle condition.

On a December 2014 VA examination, the Veteran reported aching, numbness, and back pain that radiates into his lower back, right a little worse than left.  He claimed that the back and knee conditions were due to walking with a bad left ankle all these years.  On physical examination, the examiner noted decreased range of motion with pain on forward flexion and extension.  An x-ray revealed progressive degenerative disc disease (DDD).

Following a review of the record, the examiner opined that the Veteran's back disorder is less likely than not caused by or aggravated by the residuals of a left ankle fracture, to include as due to an antalgic or compensating gait due to pain.  The examiner reasoned that the Veteran's current DDD in lumbar spine did not develop proximal (within 5-10 years) to his fracture to left ankle decades ago.  Additionally, although the Veteran had a mildly antalgic gait, he did not demonstrate a Trendelenburg lurch nor a wide-based gait.  He does not demonstrate a leg length discrepancy of either fibula or tibias which may demonstrate a relationship between gait and joint/back pathology.  The examiner noted review of the October 2011 treatment record.  However, the doctor whom wrote the statement is not a recognized as a physical medicine and rehabilitation (PM&R) physician or in a specialty such as PM&R or orthopedics which would be a subject matter expert on gait analysis.  Further, if the claimed gait changes were related, it is extremely unusual that there is no arthritic narrowing on the service-connected "injured" side.  Further, there is no support in the medical literature for exacerbation of a condition of the back by the ankle condition, unless, it is a paralytic condition such as polio, or there is severe Trendelenburg gait with significant lateral lean, which was not noted in this Veteran.  In addition, DDD is widespread in this Veteran from L1to L5 and is a normal degenerative/genetic process for a person in their 5th or 6th decade of life.  The Veteran is 65 years old.

The Board accords great probative weight to the opinions proffered by the VA examiner in December 2014, which considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  In this regard, while the January 2007 and January 2013 VA examinations support such opinion, such were not based on an accurate factual premise as the Veteran does have an altered gait and did not offer a rationale for the opinion, respectively.  Therefore, the Board does not herein rely on the January 2007 and January 2013 VA examiners' opinions in denying the Veteran's claim.

The Board has also considered the October 2011 VA treatment record which stated that the Veteran's back disorder was "quite possibly" related to his left ankle disability.  However, medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (finding that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97 (1999) (finding that a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).  Therefore, the Board accords no probative weight to the October 2011 statement.  

Furthermore, the Board finds that, as a lay person, the Veteran is not competent to render an opinion linking his current back disorder to service-connected left ankle disability.  In this regard, he is competent to describe his back and ankle symptomatology, as well as an altered gait; however, the question of causation or aggravation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, determining the etiology of a back disorder involves examination and specialized testing, as well as knowledge of the causes of back disorders, to include the impact an altered gait may have on the development and progression of such disorders.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, the Board finds that service connection for a back disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disorder.  As such, that doctrine is not applicable in the instant appeal, and such must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Right Knee Disorder 

At his September 2013 Board hearing and in documents of record, the Veteran claims that his left ankle disability has resulted in altered gait that puts undue stress on his right knee.  Therefore, he alleges that such service-connected disability has caused or aggravated his right knee disorder and, consequently, service connection for a right knee disorder is warranted.

As an initial matter, the Board observes that the Veteran is currently service connection for residuals of a left ankle fracture, evaluated as 20 percent disabling.  Furthermore, the record reflects a current diagnosis of a right knee disorder, to include degenerative arthritis.  Consequently, the only remaining inquiry is whether the Veteran's service-connected left ankle disability caused or aggravated his right knee disorder.

An April 2005 VA treatment record noted that the Veteran reported right knee pain, intermittent.  He denied any significant history of injury.  The examiner noted a normal knee but noted that pain was probably from favoring the right ankle.

On January 2007 VA examination, the Veteran reported right knee pain and locking since he was kicked in the right knee by a cow a few years prior.  He saw an orthopedic physician who told him he had a torn meniscus.  He had not pursued further evaluation or treatment for this.  He had occasional locking and pain.  An x-ray revealed mild degenerative arthritis of the right knee.  Following physical examination, the examiner opined that a right knee condition was not caused by the left ankle disability, and was rather the result of a non-service connected injury to the right knee.

An October 2011 primary care note indicated that the Veteran was having right knee pain "which is probably degenerative and quite possibly secondary to chronic pain/gait change from left ankle injury."

On December 2014 VA examination, the Veteran described his right knee symptoms as aching, dull, soreness, and stiffness.  He stated that his right knee hurt him for many years.  He had a cow kick him in the right knee, however he received a cortisone shot and that "issue" went away years ago.  The Veteran claimed his right knee disability is due to walking on the bad left ankle.  The Veteran has not had surgery or physical therapy for either knee.  He reported the pain onset a few years ago.  On physical examination, range of motion of the knee was decreased.  There was no reduction in muscle strength.  There was no evidence of shin splints, stress fractures, chronic exertional compartment or any other tibia and/or fibular impairment.  X-rays revealed moderate to severe degenerative arthritic narrowing, medial compartment of the right knee with joint effusion.

Following review of the claims file, the examiner noted that the Veteran's current moderate to severe degenerative arthritis did not develop proximal to his fracture of the ankle.  The Veteran does have a mildly antalgic gait favoring the left ankle.  He wears a left ankle brace or tightly laced boot.  However the Veteran does not demonstrate a Trendelenburg lurch or a wide-based antalgic gait.  He does not demonstrate a leg length discrepancy of either the femurs or tibias.  Further, there is no support in the medical literature for exacerbation of the condition to the knee by an opposite ankle condition, unless it is a paralytic condition such as polio, there is severe Trendelenburg gait with significant lateral lean, not noted in this Veteran.  The examiner noted review of the October 2011 VA treatment record.  Further, if the claimed gait changes were related, it is extremely unusual that there is no arthritic narrowing on the service-connected "injured" side [left ankle] but the opposite side shows moderate-to-severe degenerative changes and the Veteran does indeed has a plausible though remote mechanism of injury to right knee when kicked by a cow 25 years ago in right knee.  In addition, degenerative arthritis is a normal degenerative process for a person in their 5th or 6th decade of life.  This Veteran is 65 years old.  Thus, the examiner concluded that the Veteran's right knee degenerative arthritis is less likely than not caused by OR aggravated by the Veteran's service-connected residuals of a left ankle fracture, to include an antalgic or compensating gait due to pain.

The Board accords great probative weight to the opinion proffered by the VA examiner in December 2014, which considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  In this regard, while the January 2007 examination supports such opinion, such was not based on a complete factual premise as the examiner only considered the Veteran's report that he had been kicked by a cow. Therefore, the Board does not herein rely on the January 2007 VA examiner's opinion in denying the Veteran's claim.

The Board has also considered the April 2005 and October 2011 VA treatment records which stated that the Veteran's right knee disorder was "probably" and "quite possibly," respectively, related to his left ankle disability.  However, medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (finding that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97 (1999) (finding that a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).  Therefore, the Board accords no probative weight to the April 2005 and October 2011 statements.  

Furthermore, the Board finds that, as a lay person, the Veteran is not competent to render an opinion linking his current right knee disorder to service-connected left ankle disability.  In this regard, he is competent to describe his back and ankle symptomatology, as well as an altered gait; however, the question of causation or aggravation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, determining the etiology of a right knee disorder involves examination and specialized testing, as well as knowledge of the causes of right knee disorders, to include the impact an altered gait may have on the development and progression of such disorders.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, the Board finds that service connection for a right knee disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right knee disorder.  As such, that doctrine is not applicable in the instant appeal, and such must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

A rating in excess of 20 percent for residuals of a left ankle fracture is denied.

Service connection for a back disorder as secondary to service-connected residuals of a left ankle fracture is denied.

Service connection for right knee disorder as secondary to service-connected residuals of a left ankle fracture is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


